DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-15-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 
Claims 21-40 of instant application 16/743,819 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-19 ofUS Patent 10,581,958 B2. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-19 of US Patent 10,581,958 B2 contain the limitations ofclaims 21-40 of the instant application '819 and as such the '958 patent anticipates claims 21-40 of the '819 instant application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24-40 are rejected under 35 USC 103 as being unpatentable over Gnanasambandam et al. (hereinafter “Gna”, US Patent Publication 2012/0057191 A1) in view of Jackson (US Patent Publication 2012/0179824 A1).

As per claims 21, 39-40, Gna disclose A system, method, and non-transitory computer-readable medium for managing a workload among server clusters, comprising: 
a memory unit storing instructions (paragraphs [0010-11, 0013]); 
and one or more processors configured to execute the stored instructions to perform operations comprising: 
receiving a workload to be processed by a plurality of server clusters (paragraphs [0007, 0009, 0014, 0056, 0061]); 
storing metadata of more than one server cluster on one or more memory units (paragraphs [0086, 0088, 0090]); 

determining candidate server clusters to process the workload (paragraphs [0037, 0053, 0059, 0088]); 



receiving a processing cost from each of the more than one candidate server cluster based on the query (paragraphs [0006-9, 0048-49, 0059]); 

distributing the workload to a selected server cluster (paragraphs [0006, 0053, 0059]); 

receiving a processing result from each of the selected candidate server clusters (paragraphs [0037, 0047, 0055]). 
Gna does not explicitly disclose:
Parsing the workload into the plurality of component tasks;
Distributing the workload component tasks to a selected ones of the candidate server clusters based on one or more predetermined conditions and on the received processing costs.
However, the use and advantage of such parsing and distributing is well-known to one of ordinary skill in the art as evidenced by Jackson (paragraphs [0037, 0044, 0054, 0061]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Jackson’s parsing and distributing workload components in Gna’s system ensuring that service level agreement requirements are met.

As per claim 24, Gna discloses The system of claim 21, wherein the one or more processors are configured as a distributed computer system including a plurality of computers that interoperate to perform the operations (paragraph [0047]). 

As per claim 25, Gna discloses The system of claim 21, wherein each server cluster comprises an intelligent optimizer and a plurality of linked nodes operating collaboratively (paragraphs [0014, 0056, 0061]);

As per claim 26, Gna discloses The system of claim 21, wherein each received processing cost is the lowest processing cost computed from among alternative plans for executing the workload on the respective server cluster (paragraph [0006]). 

As per claim 27, Gna discloses The system of claim 21, wherein at least one cost model is based on at least one of the historical behavior of the respective candidate server, the composition of hardware resources of the respective candidate server, and the capacity of the respective hardware resource (paragraph [0059]). 

As per claim 28, Gna discloses The system of claim 21, wherein at least two of the server clusters are located in different physical locations (paragraphs [0014, 0056]).

As per claim 29, Gna discloses The system of claim 21, wherein receiving the workload comprises receiving the workload from a user device (paragraph [0040]). 

As per claim 30, Gna discloses The system of claim 21, the operations further comprising: receiving updated metadata for one of the server clusters (paragraph [0053]); 
updating the stored metadata with the updated metadata (paragraph [0086]). 

As per claim 31, Gna discloses The system of claim 21, the operations further comprising: determining an importance level of the workload (paragraph [0069]); 
wherein the distributing the workload to a selected server cluster is further based on the importance level of the workload (paragraph [0084]). 

As per claim 32, Gna discloses The system of claim 31, the operations further comprising: directing the selected server cluster to process the workload based on the importance level of the workload (paragraph [0069]). 

As per claim 33, Gna discloses The system, of claim 31, wherein determining the importance level of the workload is based on a user input received by the one or more processors (paragraph [0069]). 

As per claim 34, Gna discloses The system of claim 21, the operations further comprising: distributing, by the one or more processors, the workload to a cloud service (paragraph [0010]). 

As per claim 35, Gna discloses  The system of claim 21, the operations further comprising: intercepting, by the one or more processors, the received workload at an abstraction layer (paragraph [0035]). 

As per claim 36, Gna discloses The system of claim 21, wherein each query includes an execution plan of the workload (paragraph [0048]). 

As per claim 37, Gna discloses The system of claim 21, the operations further comprising at least one of: changing, by the one or more processors, a priority of the workload (paragraph [0055]); 
deferring, by the one or more processors, the workload for processing at a later time; 
or rejecting, by the one or more processors, the workload (paragraph [0060]). 

As per claim 38, Gna discloses The system of claim 21, wherein the metadata comprises storage locations of data in each server cluster and a current resource availability of each server cluster (paragraph [0049]).
Claims 22-23 are rejected under 35 USC 103 as being unpatentable over Gnanasambandam et al. (hereinafter “Gna”, US Patent Publication 2012/0057191 A1) view of Jackson (US Patent Publication 2012/0179824 A1) and in further view of Chatterjee et al. (hereinafter “Chat”, US Patent Publication 2016/0087909 A1).

As per claim 22, Gna, in view of Jackson, does not explicitly disclose:
Wherein sending the query comprises sending instructions to more than one candidate server cluster to evaluate the processing cost for one or more of the component tasks.
However, the use and advantage of such query is well-known to one of ordinary skill in the art as evidenced by Chat (paragraphs [0003, 0020, 0023-24, 0029-30]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to incorporate or implement Chat’s query comprises sending instructions to more than one candidate server cluster to evaluate the processing cost for one or more of the 

As per claim 23, Gna discloses The system of claim 22: 
aggregating the received processing results into a final result (paragraph [0055]). 

Gna, in view of Vasic, does not expliclity disclose:
wherein distributing the workload further comprises distributing the component tasks to a plurality of selected server clusters.
However, the use and advantage of such parsing and distributing is well-known to one of ordinary skill in the art as evidenced by Jackson (paragraphs [0037, 0044, 0054, 0061]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Jackson’s parsing and distributing workload components in Gna’s system ensuring that service level agreement requirements are met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 11, 2021

/BARBARA B ANYAN/
Primary Examiner, Art Unit 2457